Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9,744,417 and US 9,993,707 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-7, are 9-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With regard to claim 1, to what “a foam portion, wherein the foam portion extends continuously along the foam core top edge, bottom edge, heel-end edge and toe-end edge”, the claim referred to? Is such foam portion of the reinforcing frame any different than the top portion, toe portion, bottom portion and the elongated members that define the reinforcing frame to completely surrounds the foam core; or is the foam portion part of foam core if the foam portion “extends continuously along the foam core” edges?
	Also, once again it is unclear to what “separation” of the elongated members from the top portion of the foam portion and from the bottom portion by the foam portion the claim referred to.
	Also, it is unclear how three members, connected to each other comprise a single component? How “wherein the first elongated member, the second elongated member, and the toe member, comprise a single component”, is this single component the continuous foam portion? Same issues with the “separation” and the “single component” as discussed above applies to independent claims 13 and 18.
  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-7, and 9-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa US 5,160,135 (“Hasegawa”) in view of Aizaws US 5,242,168 (“Aizaws”) OR in the alternative further in view of Sartor et al US 2005/0176530 (“Sartor”).
	As per claim 1, Hasegawa discloses a hockey-stick blade (blade 3)(related to the embodiment shown in Fig. 26 and 7:4-65 in conjunction to Figs. 1 and 2 and 3:61-67), comprising: 
	a heel section spaced apart from a toe section along a longitudinal axis of the hockey- stick blade (heel side 3a and toe side 3b)(Fig. 2; 3:61-67); 
	a core including a top edge, a bottom edge, a heel-end edge, and a toe-end edge (core material C along the length and configuration of the blade; the core filling the blade along its top edge, bottom edge, toe and heel edges)(Fig. 26 in conjunction to Fig. 1; 7:4+) ; 
	a reinforcing frame comprising: a foam portion, wherein the foam portion extends continuously along the foam core top edge, bottom edge, heel-end edge and toe-end edge a toe portion running along the toe-end edge of the core, a bottom portion running along at least a portion of the bottom edge of the core, and the bottom portion proximate portion (reinforcing frame/plate A that house, encompass, enclosed, surrounded the core C along the structure of the blade; to the best of his understanding the examiner construed frame A which encompasses the core C as such; toe the best of his understating the examiner construed the frame A surrounding the core C as such “foam portion” extending continuously along the top edge, bottom edge and toe-end edge of the core)
	a first elongated member having a longitudinal length that extends along at least a portion of a length of the hockey-stick blade and separated from the top portion by the top core portion, wherein the top core portion extends along a majority of the longitudinal length between the heel section and the toe section, and wherein the first elongated member abuts the top edge of the core (construed as the top piece of the frame A, which extends the length of the blade from to-to-heel and abut the top portion of the blade; the top portion is parallel and spaced apart from the top portion of the blade)(Fig. 26; note also the examiner’s markings hereinafter in conjunction to Fig. 26)  
	a second elongated member having a longitudinal length that extends along at least a portion of a length of the hockey-stick blade and separated from the bottom portion by the core portion(construed as the bottom piece of the frame A, which extends the length of the blade from to-to-heel and abut the top portion of the blade; the top portion is parallel and spaced apart from the top portion of the blade)(Fig. 26; note also the examiner’s markings hereinafter in conjunction to Fig. 26); and a toe member coupled to the first elongated member and the second elongated member forming a continuous loop at the toe section of the hockey-stick blade, wherein the bottom core portion extends along a majority of a longitudinal length between the heel section and the toe section (as best shown in Fig. 1 in conjunction to Fig. 26 the core portion C is position within the cavity, space of the blade; the frame A cover, border, etc. along the dimension of the blade from top-bottom-to-heel) , wherein the reinforcing frame comprises braided fibers extending around a perimeter of the hockey-stick blade (Fig. 26 and 7:4-65), and wherein the second elongated member abuts the bottom edge of the core (Fig. 26 in conjunction to Fig. 1); 
	a front-facing wall attached to or integral with at least one of the reinforcing frame and the core; and a rear-facing wall attached to or integral with at least one of the reinforcing frame and the core (the blade includes a front and back walls that attaching the frame and core into blade 3 (Fig. 26 and 7:4-65 in conjunction to Figs. 1 and 2 also 3:61-67).
Examiner’s markings 

    PNG
    media_image1.png
    561
    372
    media_image1.png
    Greyscale

	Hasegawa is not specific regarding the core is a foam core.
	Hasegawa is not specific regarding wherein the first elongated member, the second elongated member, and the toe member, comprise a single component.
	However, in the field of sports implements including a head, blade configure to sustain impacts from hitting objects, Aizaws discloses a head (11) with foam core (13) and a reinforcing frame (metallic layer 31) wherein the first elongated member, the second elongated member, and the toe member, comprise a single component (the frame is a single component, frame, around a toe-heel-top-bottom of the head (Fig. 1 and 2:43-4:51; note 2:45-57 as the core 13 made form a foam material; note 3:1-34 as the reinforcing frame (metallic layer 31)).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Hasegawa’s blade/head’s with core that is a foam core and wherein the first elongated member, the second elongated member, and the toe member, comprise a single component as taught by Aizaws for the reason that a skilled artisan would have been motivated by Aizaws’ suggestion that such construction to the head provide enhance hitting characteristics as stated in 2:3-26” According to a main feature, a golf club head of the present invention having a main body of head comprises a filling member composed of foaming synthetic resin; and layers of fiber reinforced resin such as carbon fiber reinforced resin, glass fiber reinforced resin or the like coated on the surface of the filling member, a metallic thin film layer being provided in close proximity of an outer surface of the main body of head. With this arrangement, when a ball is struck with a golf club equipped with a golf club head according to the present invention, the elastic wave of impact generated between the face of the golf club head and the ball at the time of hitting a ball is reflected on a metallic thin film layer. Since, according to the present invention, the metallic thin film layer is not in contact with a filling member liable to damp vibration and is provided in the proximity of an outer surface of the golf club head, the elastic wave reaching the metallic thin film layer with excellent transmissibility of vibration is not damped by the filling member and is transmitted to a shaft side. Hitting tone generated when the ball is hit is similar to that generated from a metallic head, because the vibration of the metallic thin film layer does not become weak.”
	Forming Hasegawa’s blade, head with such structure would have provide enhance hitting properties, which is much desire in such sport’s implements.
	Furthermore, attention to at least [016] of the original disclosure” In an alternative embodiment, the core element 30 may be made of an elastomeric material or of one or more other suitable materials.”
	In that regard, it is noted that it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Hasegawa’s core as a foam core as any suitable material known in the art. 
	With respect to wherein the reinforcing frame comprises braided fibers extending around a perimeter of the hockey-stick blade, such limitations are construed according to applicant’s disclosure as parallel with respect to the blade.  As stated in [023]” For example, orienting the fibers in the toe portion of the frame 40 parallel (i.e., at 0°) to the longitudinal axis of the blade 10 will increase the bending stiffness of the blade 10 in that region.”
	In that regard attention to Hasegawa’s 7:24-36” In the fiber reinforced plastic plate A of this embodiment, the fibers are not in the form of cloth comprising woven fibers but paralleled by being given a tensile force in one direction. Within a same paralleled plane, fibers are arranged in line at an equal thickness to the size of a fiber and then, for example, a fiber reinforced plastic plate A having a thickness equal to the size of fibers paralleled in a different direction is attached overlapping thereon. The fiber reinforced plastic plate A having fibers paralleled in one direction exhibits a higher resiliency and a higher strength compared with the fiber reinforced plastic plate A having fibers woven in the form of cloth.”
	Thus, the examiner construed Hasegawa’s frame with fibers as such “braided fibers extending around a perimeter of the hockey blade”.
	If there is any doubt regarding such interpretations , the examiner notes that Sartor discloses braided fibers tubular structure 48-50-52-54, extending around a perimeter of a hockey stick blade (Figs. 5-7, and 8 and pars. [0015]-[0017], [0035], [0036], [0040], [0042] and [0043]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Hasegawa’s hockey blade wherein braided fibers tubular extending around a perimeter of a hockey stick blade as taught by Sartor for the reason that a skilled artisan would have been motivated by Sartor’s suggestions to include such braided fibers that improve the hockey blade to have a better impact resistance ([0006] in conjunction to [0007] and [0008]).
	Lastly, with respect to a foam portion, wherein the foam portion extends continuously along the foam core top edge, bottom edge, heel-end edge and toe-end edge a top portion running along at least a portion of the top edge and the top portion proximate the foam portion, as discussed above the examiner is unclear what is that applicant sought to claim.
	If there is any doubt regarding the examiner interpretation above, to the best of his understanding the examiner construed Aizaws’ spaced portion between the reinforcement layer (31) and the surface of the head (body 17) filled with reinforced resin layer 27 and/or reinforcing layer 29 as such according to applicant’s disclosure with regard to at least Fig. 3 and [021] of the original disclosure as it states “[021] The reinforcing frame 40 may include an opening 42 running throughout some or all of its length. In one embodiment, the opening 42 is filled with a lightweight material, such as a lightweight foam or a syntactic foam 43 including expandable microspheres embedded in an epoxy matrix. The microspheres may be thermoplastic or glass, for example.”
	Accordingly, once again to the best of his understating, the glass fiber reinforcement layer 27 and/or layer 29 surrounding the frame 31 and the foam core (Fig. 1) as such limitations and it would have been obvious to modify Hasegawa as such for the same reasons discussed above to enhance the performances of the sport implement’s blade/head.  
	As per claim 2, with respect to wherein the toe portion of the reinforcing frame has a larger cross-section than at least one of the top or bottom portions of the reinforcing frame, note Figs. 1 and 2 in conjunction to Fig. 26 of Hasegawa as the frame position “to mimic, imitate, follow, etc.” the structure of the blade from the top-to-heel-to-bottom-to-toe-to-top.
	As per claim 5, with respect to wherein the reinforcing frame comprises a tubular structure, note Fig. 1 and 26 and 7:4+ regarding the frame A.  Note also Sartor’s at least Fig. 5 as the barded foam are tubular.  See also Aizaws’ Fig. 1 as the metallic frame/layer us a tubular structure.
	Furthermore, with respect to the specific structure of the frame, attention to applicant’s [020] “ while the illustrated reinforcing frame 40 is tubular in nature, it could take other forms, as well. For example, the reinforcing frame 40 could include squared corners or could have any other suitable cross-sectional shape.”
	In that regard, it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of user’s preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976)
	Thus, such configuration of the frame would have been obvious and suitable to the blade’s cross-sectional shape to be fit within the space of the front and rear facing walls. 
	As per claim 6, with respect to wherein the reinforcing frame includes an internal opening filled with a foam core material and the core material comprises the top foam portion and the bottom foam portion, note Hasegawa’s Fig. 26 and 7:4-23 as the filling of the frame A by core C.  Within the modified Hasegawa by the teachings of Aizaws the core would have been the foam core.
	As per claim 7, with respect to wherein the foam core material comprises a syntactic foam including thermoplastic or glass microspheres, note Aizaws’ 2:50-56; also such foam material is well known as noted by Sartor’s [0029].
	As per claim 9, with respect to wherein the reinforcing frame runs from a top edge of the heel section, along a top section of the blade, around the toe section, along a bottom section of the blade, to a bottom edge of the heel section, note Figs. 1 and 2 in conjunction to Fig. 26 of Hasegawa as the frame A position “to imitate, follow, etc.” the structure of the blade from the top-to-heel-to-bottom-to-toe-to-top.
	As per claim 10, with respect to further comprising a hosel extending from the heel section, note Figs. 1 and 2 in conjunction to Fig. 26 regarding the use of shaft 1.
	With respect to wherein the reinforcing frame runs around the toe section, along a bottom section of the blade, note Figs. 1 and 2 in conjunction to Fig. 26 of Hasegawa as the frame A position “to imitate, follow, etc.” the structure of the blade from the top-to-heel-to-bottom-to-toe-to-top.
 	In this embodiment of Fig. 26 (in conjunction to Figs. 1 and 2) Hasegawa is not specific regarding wherein the reinforcing frame runs from an upper surface of the hosel to a lower surface of the hosel.
	However, in the embodiment of Figs. 14 and 15 Hasegawa discloses wherein a reinforcing frame runs from an upper surface of the hosel, along a top section of the blade to a lower surface of the hosel (see also 5:48-6:5).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Hasegawa’s reinforcing frame runs from an upper surface of the hosel, along a top section of the blade to a lower surface of the hosel as for the reason that a skilled artisan would have been motivated by Hasegawa’s to form such reinforcing frame in which the fiber reinforced plastic plate is partially attached to any area of the stick which requires a more strength, i.e., the area not limited to the puck-striking surface. In FIGS. 14 and 15, the fiber reinforced plastic plate is disposed to the area extending from the heel  to the lower portion of the shaft  as such that fibers are oriented parallel with the longitudinal direction of the shaft 1 (5:48-55).
	Within the modified Hasegawa the reinforcing frame runs from an upper surface of the hosel, along a top section of the blade (according to the embodiment of Figs. 14 and 15), around the toe section, along a bottom section of the blade (according to the embodiment of Fig. 26 in conjunction to Figs. 1 and 2), to a lower surface of the hosel (e.g. Figs. 14 and 15).
	As per claim 11, with respect to wherein the reinforcing frame further extends around the heel-end edge of the core to form a continuous frame around the core, note Figs. 1 and 2 in conjunction to Fig. 26 of Hasegawa as the frame A position “to imitate, follow, etc.” the structure of the blade from the top-to-heel-to-bottom-to-toe-to-top.
	As per claim 12, with respect to wherein the foam core comprises a syntactic foam material or a lightweight foam material, note Aizaws’ 2:50-56; also such foam material is well known as taught by Sartor in [0029] and [0030].
	As per claim 13, since the claim’s limitations are very similar to claim 1, the examiner states that claim 13 is rejected over Hasegawa and Aizaws (or in the alternative further in view of Sartor) for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary lengthy Office action.   With respect to the cavity between the front and back walls, the examiner construed the space/ gap between the front and rear walls as having cavity to house the frame A and core C within (i.e. Fig. 26).
	As per claim 14, with respect to wherein the reinforcing frame comprises composite plies oriented at zero degrees to a longitudinal axis of the blade to provide bending stiffness, note Hasegawa’s 7:24+ as the fibers are parallel, i.e. at zero degrees to a longitudinal axis of the blade 
	As per claim 15, with respect to wherein the reinforcing frame comprises composite plies oriented at 45 degrees to a longitudinal axis of the blade to provide torsional stiffness, note Sartor’s [0036] and [0040].
	As per claim 16, with respect to wherein the braided fibers form a tube, and wherein the foam portion is positioned within the tube, note Fig. 26 in conjunction to 7:4+ regarding the tube, enclosure of frame A to house the core C.  Within the modified Hasegawa by the teachings of Sartor such core would have been foam.  Also, note Sartor’s Figs. 5-7 and [0035] as the tubular braids 48 and 50 are tubular wherein the foam 32-34 within. 
	As per claim 17, with respect to wherein the cavity is filled with a foam material, within the modified Hasegawa by the teachings of Hasegawa the cavity would have been filled with foam material (foam 13)(Fig. 1 and 2:50-56); also such foam material within a cavity is well known as taught by Sartor in Figs. 2-5 and [0029]-[0031] and [0033]-[0035]. 
	As per claim 18, Hasegawa discloses a hockey-stick blade (blade 3)(related to the embodiment shown in Fig. 26 and 7:4-65 in conjunction to Figs. 1 and 2 and 3:61-67), comprising: 
	a first elongated member extending longitudinally from a toe section to a heel section, and vertically from a top section to a bottom section, to form a front-facing wall and a generally opposing back-facing wall with a cavity therebetween (the blade includes a heel side 3a and toe side 3b and front and back wall forming a cavity to house the frame and the core within )(Figs. 1 and 2; 3:61-67 in conjunction to Fig. 26 and 7:4+); 
	a reinforcing frame positioned between the front-facing wall and the back-facing wall and comprising a braided tube of fibers that extends continuously from the toe section to the heel section of the hockey stick blade, (reinforcing frame/plate A that house, encompass, enclosed, surrounded the core C along the structure of the blade)(Fig. 26; 7:4+) wherein the reinforcing frame comprises a core portion comprising   top core portion and a bottom core portion (such as core C with top and bottom portions)(Fig. 26; 7:4+); 
	a second elongated member having a longitudinal length that extends along at least a portion of a length of the hockey-stick blade and separated from a top edge by the top core portion, wherein the top core portion extends along a majority of the longitudinal length between the heel section and the toe section, wherein a bottom edge of the second elongated member abuts a core (construed as the top piece of the frame A, which extends the length of the blade from to-to-heel and abut the top portion of the blade; the top portion is parallel and spaced apart from the top portion of the blade)(Fig. 26; note also the examiner’s markings above with respect to claim 1); 
	a third elongated member having a longitudinal length that extends along at least a portion of a length of the hockey-stick blade and separated from a bottom edge by the bottom core portion, wherein the bottom core portion extends along a majority of the longitudinal length between the heel section and the toe section, wherein a top edge of the third elongated member abuts the core (construed as the bottom  piece of the frame A, which extends the length of the blade from to-to-heel and abut the top portion of the blade; the top portion is parallel and spaced apart from the top portion of the blade)(Fig. 26; note also the examiner’s markings hereinafter in conjunction to Fig. 26); 
	and a toe member coupled to the second elongated member and the third elongated member forming a continuous loop at the toe section (as best shown in Fig. 1 in conjunction to Fig. 26 the core portion C is position within the cavity, space of the blade; the frame A cover, border, etc. along the dimension of the blade from top-bottom-to-heel as a continues loop).
	Hasegawa is not specific regarding wherein the reinforcing frame comprises a syntactic foam positioned within the braided tube of fibers and wherein the syntactic foam comprises a top foam portion and a bottom foam portion.
	Hasegawa is not specific wherein the first elongated member, the second elongated member, and the toe member, comprise a single component.
	With respect to the foam within a braided tube, Sartor discloses a foam core 32-34; a syntactic foam positioned within a braided tube of fibers and wherein the syntactic foam comprises a top foam portion and a bottom foam portion (to include top bottom, heel, and toe edges)(Figs. 2-5 and [0029]-[0031], [0033] and [0034]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Hasegawa’s wherein the reinforcing frame comprises a syntactic foam positioned within a braided tube of fibers and wherein the syntactic foam comprises a top foam portion and a bottom foam portion as taught and suggested by Sartor for the reason that a skilled artisan would have been motivated in providing a simple substitution for one known element for another to obtain the predictable results forming a hockey blade with a core that is configure to sustain large impact as the blade is use during play of hockey type game.
	Furthermore, attention to at least [016] of the original disclosure” In an alternative embodiment, the core element 30 may be made of an elastomeric material or of one or more other suitable materials.”
	In that regard, it is noted that it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).   (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” 325 U.S. at 335, 65 USPQ at 301.).  See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Hasegawa’s core as a foam core as any suitable material known in the art. 
	Lastly, with respect to wherein the reinforcing frame comprises braided fibers extending around a perimeter of the hockey-stick blade, such limitations are construed according to applicant’s disclosure as parallel with respect to the blade.  As stated in [023]” For example, orienting the fibers in the toe portion of the frame 40 parallel (i.e., at 0°) to the longitudinal axis of the blade 10 will increase the bending stiffness of the blade 10 in that region.”
	In that regard attention to Hasegawa’s 7:24-36” In the fiber reinforced plastic plate A of this embodiment, the fibers are not in the form of cloth comprising woven fibers but paralleled by being given a tensile force in one direction. Within a same paralleled plane, fibers are arranged in line at an equal thickness to the size of a fiber and then, for example, a fiber reinforced plastic plate A having a thickness equal to the size of fibers paralleled in a different direction is attached overlapping thereon. The fiber reinforced plastic plate A having fibers paralleled in one direction exhibits a higher resiliency and a higher strength compared with the fiber reinforced plastic plate A having fibers woven in the form of cloth.”
	Thus, the examiner construed Hasegawa’s frame with fibers as such “braided fibers extending around a perimeter of the hockey blade”.
	If there is any doubt regarding such interpretations , the examiner notes that Sartor discloses fibers tubular structure 48-50-52-54, extending around a perimeter of a hockey stick blade (Figs. 5-7, and 8 and pars. [0015]-[0017], [0035], [0036], [0040], [0042] and [0043]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Hasegawa’s hockey blade wherein braided fibers tubular extending around a perimeter of a hockey stick blade as taught by Sartor for the reason that a skilled artisan would have been motivated by Sartor’s suggestions to include such braided fibers that improve the hockey blade to have a better impact resistance ([0006] in conjunction to [0007] and [0008]).
	With respect to wherein the first elongated member, the second elongated member, and the toe member, comprise a single component, Aizaws discloses wherein the first elongated member, the second elongated member, and the toe member, comprise a single component (the frame is a single component, frame, around a toe-heel-top-bottom of the head (Fig. 1 and 2:43-4:51; note 2:45-57 as the core 13 made form a foam material; note 3:1-34 as the reinforcing frame (metallic layer 31)).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Hasegawa’s blade/head’s with core that is a foam core and wherein the first elongated member, the second elongated member, and the toe member, comprise a single component as taught by Aizaws for the reason that a skilled artisan would have been motivated by Aizaws’ suggestion that such construction to the head provide enhance hitting characteristics as stated in 2:3-26.
	As per claim 19, with respect to wherein the cavity is filled with a foam material, note Hasegawa’s Fig. 26 and 7:4-23 as the filling of the frame A by core C.  Within the modified Hasegawa by the teachings of Aizaws (also Sartor) the core would have been the foam core.
	As per claim 20, with respect to wherein the foam material comprises a syntactic foam, note Aizaws’ 2:50-56; also such foam material is well known as taught by Sartor in [0029].
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2,5-7 and 9-20 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                        9/7/2022

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711